DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 October 2019 and 21 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Zhang (US 2018/0120592).
Regarding claim 1, Zhang discloses a light-shielding function equipped optical film for eyewear (see Fig 1; Para [0001, 11]) comprising at least one light reflection layer (see Fig 1; Para [0017]; filter has a reflection band) including a cholesteric liquid crystal layer (Para [0037]; organic layer may be composed of cholesteric liquid crystals) having a central reflected wavelength in a wavelength region of 400 nm to 500 nm inclusive (Para [0017]; reflection band between 400 nm - 460 nm), wherein the at least one light reflection layer is disposed on an outermost side with respect to an eyewear wearer side (see Fig 1; Para [0092]; multilayered optical filter on outermost side), and the light-shielding function equipped optical film for eyewear has a visible light average transmittance equal to or higher than 60% (see Fig 1; average transmittance is visibly more than 60%).
Regarding claim 6, Zhang discloses a light-shielding function equipped eyewear (Para [0001]; prior art discloses use of film on spectacles) comprising the optical film (see Fig 1) according to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0120592) in view of Takishita (US 2018/0196179).
Regarding claim 2, Zhang discloses the light-shielding function equipped optical film for eyewear according to claim 1. Zhang does not disclose wherein the at least one light reflection layer includes at least one light reflection layer R including a cholesteric liquid crystal layer having right-handed helical orientation, and at least one light reflection layer L including a cholesteric liquid crystal layer having left-handed helical orientation. Takishita and Zhang are related because both disclose light-shielding function equipped optical films with reflective cholesteric liquid crystal layers. 
Takishita discloses a light-shielding function equipped optical film (see Fig 1), wherein the at least one light reflection layer includes at least one light reflection layer R (12a, first reflective layer) including a cholesteric liquid crystal layer having right-handed helical orientation (Para [0053]; first layer has a rightward rotational direction of the helical axis), and at least one light reflection layer L including a cholesteric liquid crystal layer (14a, second reflective layer) having left-handed helical orientation (Para [0053]; second layer has a leftward rotational direction of the helical axis).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Zhang with wherein the at least one light reflection layer includes at least one light reflection layer R including a cholesteric liquid crystal layer having right-handed helical orientation, and at least one light reflection layer L including a cholesteric liquid crystal layer having left-handed helical orientation of Takishita for the purpose of improving the light-shielding capabilities of the film by distinctly filtering out a predetermined wavelength range. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0120592) in view of Kuroda (US 2009/0033834).
Regarding claim 3, Zhang discloses the light-shielding function equipped optical film for eyewear according to claim 1. Zhang does not disclose the optical film further comprising at least one linear polarization element layer, wherein the linear polarization element layer is disposed on the eyewear wearer side of the at least one light reflection layer with respect to the wearer side. Zhang and Kuroda are related because both disclose light-shielding function equipped optical films with reflective cholesteric liquid crystal layers. 
Kuroda discloses the light-shielding function equipped optical film (see Fig 4), further comprising at least one linear polarization element layer (see Fig 4; layer 102A is a linear polarization layer), wherein the linear polarization element layer is disposed on the eyewear wearer side (see Fig 4; eyewear wearer side referred to as backlight side or right side) of the at least one light reflection layer (see Fig 4; layer 104 is light reflection layer) with respect to the wearer side (see Fig 4; polarization layer 102A is on right side of reflection layer 104).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Zhang with further comprising at least one linear polarization element layer, wherein the linear polarization element layer is disposed on the eyewear wearer side of the at least one light reflection layer with respect to the wearer side of Kuroda for the purpose of improving the light-shielding capabilities of the film by distinctly filtering out linearly polarized light. 
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0120592) in view of Kashiwagi (US 2017/0269272).
Regarding claim 4, Zhang discloses the light-shielding function equipped optical film for eyewear according to claim 1. Zhang does not disclose an optical laminate comprising: a first support body, a second support body, and the light-shielding function equipped optical film disposed between the first support body and the second support body. Zhang and Kashiwagi are related because both disclose light-shielding function equipped optical films with reflective cholesteric liquid crystal layers. 
Kashiwagi discloses an optical laminate (see Fig 1) comprising: a first support body (5, overcoat layer), a second support body (3, support), and the light-shielding function equipped optical film (see Fig 1; film comprising dots 1 and under layer 4) disposed between the first support body and the second support body (see Fig 1; layers 1 and 4 are disposed between support bodies 3 and 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Zhang with an optical laminate comprising: a first support body, a second support body, and the light-shielding function equipped optical film disposed between the first support body and the second support body of Kashiwagi for the purpose of improving the structural rigidity of the film. 
Regarding claim 5, Zhang in view of Kashiwagi discloses the optical laminate (Kashiwagi: see Fig 1) according to claim 4, wherein both or one of the first support body (Kashiwagi: 5, overcoat layer) and the second support body (Kashiwagi: 3, support) is a substrate formed of a plastic material (Kashiwagi: Para [0070]; support 3 may be made of plastic material (PET); Para [0161]; overcoat 5 may be made of plastic materials). 
Regarding claim 7, Zhang in view of Kashiwagi discloses a light-shielding function equipped eyewear (Zhang: Para [0001, 0006]; prior art discloses use of film on spectacles) comprising the optical laminate (Kashiwagi: see Fig 1) according to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872